NOT FOR PUBLICATION

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE
_________________________________________
HABER,                                    :
                                          :
                  Plaintiff,              :  Civ. No. 18-11888 (RBK/KMW)
                                          :
      v.                                  :  ORDER
                                          :
NEW JERSEY TRANSIT, et. al,               :
                                          :
                  Defendants.             :
_________________________________________ :

KUGLER, United States District Judge:

         THIS MATTER having come before the Court upon Plaintiff David Martin Haber’s

motion for a default judgment against all defendant(s) (Doc. No. 11); and

         THE COURT OBSERVING that on August 3, 2018, Chief Judge Jose L. Linares

ordered all discovery and proceedings stayed in this case (Doc. No. 5); and

         IT APPEARING TO THE COURT that Plaintiff filed his motion for default judgment

after and despite this stay; and

         IT IS HEREBY ORDERED that Plaintiff’s motion for default judgment is DENIED.



Dated:    10/24/18                                          /s/ Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge
